Case 1:19-cv-01344-ARR-CLP Document 37 Filed 10/20/20 Page 1 of 2 PageID #: 462




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------------   X
                                                                         :
                                                                         :   19-CV-01344 (ARR) (CLP)
 HAMILTON INSURANCE COMPANY                                              :
 INDIVIDUALLY AND AS SUBROGEE OF                                         :   NOT FOR ELECTRONIC
 ITS INSUREDS, DOM YOUNG GROUP, INC.,                                    :   OR PRINT PUBLICATION
  d/b/a THE COMMODORE,                                                   :
                                                                         :   ORDER
                            Plaintiff,                                   :
                                                                         :
          -against-                                                      :
                                                                         :
                                                                         X
 ANTHONY BROSS, INC., and MASTER FIRE
 PREVENTION SYSTEMS, INC.,

                            Defendants.

 ---------------------------------------------------------------------

 ROSS, United States District Judge:

          The court has received the Report and Recommendation on the instant case dated

 September 30, 2020, from the Honorable Cheryl L. Pollak, United States Magistrate Judge. The

 deadline for filing objections has passed and no objections have been filed. Accordingly, the

 court has reviewed the Report and Recommendation for clear error on the face of the record. See

 Advisory Comm. Notes to Fed. R. Civ. P. 72(b); accord Brissett v. Manhattan & Bronx Surface

 Transit Operating Auth., No. 09-CV-1930682 (CBA) (LB), 2011 WL 1930682, at *1 (E.D.N.Y.

 May 19, 2011). Having reviewed the record, I find no clear error. I hereby adopt the Report and

 Recommendation, in its entirety, as the opinion of the Court pursuant to 28 U.S.C. § 636(b)(1).


          Therefore, plaintiff’s motion to file an Amended Complaint, amending the caption and

 correcting the name of the defendant Master Fire Prevention Systems to Master Fire Systems,




                                                          1
Case 1:19-cv-01344-ARR-CLP Document 37 Filed 10/20/20 Page 2 of 2 PageID #: 463




 Inc. is granted. Defendant Master Fire Prevention Systems, Inc.’s motion to vacate the Clerk’s

 entry of default is also granted.


 SO ORDERED.

                                                     ______________________________
                                                     Allyne R. Ross
                                                     United States District Judge

 Dated:         October 20, 2020
                Brooklyn, New York




                                                2
